DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the top wall comprises a flat area which is less than half of a width of the flat area" in the claim.  This limitation is indefinite because it is unknown how a flat area of the tip wall is less than half itself and appears to be an error for -- the top wall comprises a flat area which is less than half of a width of the flat area of the base--.
Claim 8 recites the limitation "the top wall comprises a flat area which is less than one third of a width of the flat area" in the claim.  This limitation is indefinite because it is unknown how a flat area of the tip wall is less than one third itself and appears to be an error for --the top wall comprises a flat area which is less than one third of a width of the flat area of the base--.
Claim 9 recites the limitation "the top wall has a length which is less than a length of the flat area" in the claim.  This limitation is indefinite because it is unknown how a flat area of the top wall has less length than itself and appears to be an error for --the top wall has a length which is less than a length of the flat area of the base--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2017/0119116) in view of Hockaday et al. (2020/0187615).
In re claim 1: Bradley discloses a consumer convenience device (FIG.14A) comprising: a compartment having an interior space sized and configured to hold at least one consumer product; the interior space is enclosed by a base 922, a pair of side surfaces (sides between 922 and 930) and a top wall 930, with the base 922 having a flat area and the pair of side surfaces inclining inwardly toward the top wall 930; the compartment having an insulation between the interior space and the base 922 (see [0106]), the pair of side surfaces and the top wall 930 (see FIGS. 14A-14C of Bradley).
Bradley teaches the claimed invention was discussed above with the exception of the following claimed limitation that is taught by Hockaday et al.:
	Hockaday et al. teaches the provision of cooler that includes a solar panel 16 provided on at least one of the walls, wherein the solar panel 16 is in electrical communication with a battery for storing energy (see [0021], [0022], and [0026] of Hockaday et al.).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify the consumer convenience device (cooler) of Bradley with a solar panel system as taught by Hockaday et al. in order allow the cooler to play music and run electric devises (see [0021], [0022], and [0026] of Hockaday et al.).  
In re claim 2: each of the pair of side surfaces comprises a cushioning element (see [ 0152] of Bradley).
In re claim 3: at least one speaker 19 (see [0021], [0022], and [0026] of Hockaday et al.).  
In re claim 4: a memory (the smart phone) for storing (capable of storing) a plurality of soothing sounds through the at least one speaker (see [0028] of Hockaday et al.).  
In re claim 5: the plurality of soothing sounds include at least a sound of a wind, a wave, a white noise and a rain if stored in the memory (smart phone) (see [0028] of Hockaday et al.).   
In re claim 6: the interior space comprises a drain 902 (see FIGS. 14A-14C of Bradley). 
In re claim 7: the top wall comprises a flat area which is less than half of a width of the flat area (see FIGS. 14A-14C of Bradley). 
In re claim 8: the top wall comprises a flat area which is less than one third of a width of the flat area (see FIGS. 14A-14C of Bradley).  
In re claim 9: the top wall has a length which is less than a length of the flat area (see FIGS. 14A-14C of Bradley).  
In re claim 10: the pair of side surface have a triangular shape, and further wherein the triangular shape is a select one of an equilateral triangle, an isosceles triangle and a right triangle (see FIGS. 14A-14C of Bradley).  
In re claim 11: the consumer convenience device forms one of a triangle, a truncate prism or a pyramidal shape (see FIGS. 14A-14C of Bradley).  
In re claim 13: A portable travel accessory (FIG.14A) comprising: an enclosure defined by a base surface 922, a plurality of side surfaces (sides between 922 and 930) and a top surface 930, the enclosure forming one of a triangle, a truncated prism or a pyramidal shape (FIG.14A); the enclosure having an insulated compartment sized and configured to hold at least one consumer product (see [0106]).
Bradley teaches the claimed invention was discussed above with the exception of the following claimed limitation that is taught by Hockaday et al.:
	Hockaday et al. teaches the provision of cooler that includes a speaker and a solar panel 16 provided on at least one of the walls, wherein the solar panel 16 is in electrical communication with a battery for storing energy (see [0021], [0022], and [0026] of Hockaday et al.).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify the consumer convenience device (cooler) of Bradley with a solar panel and speaker system as taught by Hockaday et al. in order allow the cooler to play music and run electric devises (see [0021], [0022], and [0026] of Hockaday et al.).  
In re claim 14: at least one of the top and the plurality of side surfaces comprises a charging port 17 (see [0022] of Hockaday et al.).  
In re claim 15: a drain 902 (see FIGS. 14A-14C of Bradley).
In re claim 16: the top surface has a flat area with a width that is less than one third of a width of the base surface (see FIGS. 14A-14C of Bradley).
In re claim 17: a plurality of weights (see [0005] of Bradley).
In re claim 19: A multifunctional cooler (FIG.14A) comprising: a base surface 922 and a top surface 930 having a width that is less than half of a width of the base surface 922, and a length that is less than a length of the base surface (the length of 922 extends further out, do to the base protector, as can be seen in figure 13A); a pair of side surfaces inclining generally inwardly, wherein the pair of side surfaces along with the top surface and the base surface form one of a triangle, a truncate prism or a pyramidal shape (see FIGS. 14A-14C of Bradley); a closure 906 provided on one of the pair of side surfaces; and the base surface 922, top surface 903 and pair of side surfaces forming an enclosure having an insulated area for holding a consumer product (see FIGS. 14A-14C of Bradley). 
Bradley teaches the claimed invention was discussed above with the exception of the following claimed limitation that is taught by Hockaday et al.:
	Hockaday et al. teaches the provision of cooler that includes a speaker and a solar panel 16 provided on at least one of the walls, wherein the solar panel 16 is in electrical communication with a battery for storing energy (see [0021], [0022], and [0026] of Hockaday et al.).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify the consumer convenience device (cooler) of Bradley with a solar panel and speaker system as taught by Hockaday et al. in order allow the cooler to play music and run electric devises (see [0021], [0022], and [0026] of Hockaday et al.).  
In re claim 20: comprising a memory (smart phone) (see [0028] of Hockaday et al.).   

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2017/0119116) in view of Hockaday et al. (2020/0187615) and further view of Thomson (US 9,151,081).
Bradley in view of Hockaday et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Thomson:




In re claim 12: a front surface 110 of one of the pair of side surfaces includes a closure 300 selected from a group consisting of a locking clip, a magnetic lock, a clasp buckle button lock, a combination lock 300, or an RF enabled lock (see figs. 8-9 of Thomson).
In re claim 18: at least one of the plurality of side surfaces 110 comprises a closure element 300 selected from a group consisting of a locking clip, a magnetic lock, a clasp buckle button lock, a combination lock 300, or an RF enabled lock (see figs. 8-9 of Thomson).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify the consumer travel convenience device (cooler) of Bradley in view of Hockaday et al. with a closure element as taught by in order to prevent unwanted opening of the consumer travel convenience device (see figs. 8-9 of Thomson).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for prior art that teaches and suggest limitations and featured of the claimed and disclosed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735